Citation Nr: 1234146	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  05-40 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUE

Entitlement to a compensable disability rating for scars and laceration residuals of the palm, ring finger, and middle finger of the left hand.


REPRESENTATION

Veteran represented by:	Peter J. Meadows, Attorney at Law


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The Veteran served on active duty from September 1967 to September 1974.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 RO decision.

This matter was previously before the Board in January 2009.  At that time, the Board denied the Veteran's claim of entitlement to a compensable rating for scars and lacerations on the palm, ring finger and middle finger of the left hand.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In a September 2010 memorandum decision, the Court vacated the Board's January 2009 decision and remanded for further adjudication consistent with the memorandum decision.

The claim was again before the Board in July 2011 and in December 2011 when it was remanded for additional development.


FINDINGS OF FACT

1.  None of the Veteran's left hand scars is nonlinear, deep, unstable, painful, loses its covering repeatedly, covers an area exceeding 144 square inches, or adversely affects any left hand function; rather, the three scars at issue are each superficial, linear, and stable, causing no limitation of function or pain.  

2.  The Veteran is considered credible to report his symptoms but not competent to medically attribute each symptom to his scars rather than to his other disabilities affecting his left hand and wrist. 


CONCLUSION OF LAW

The criteria for a compensable evaluation for scars and lacerations of palm, ring finger, and middle finger on the left hand have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.31, 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2008 and 2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran claims he is entitled to a compensable rating for scars and laceration residuals on his left hand because the scars are painful and cause constant burning, aching and sharp pain.  The Veteran also has indicated other manifestations of his left hand, to include weakened grip, difficulty grasping objects, and limited range of motion.

Duties to notify and assist

When an application for benefits is received, VA has certain notice and assistance requirements under the law.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  First, proper notice must be provided to a claimant before the initial VA decision on a claim for benefits and must:  (1) inform the claimant about the information and evidence not of record necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  The Veteran was informed of these elements with regard to his claims in an April 2005 letter, prior to the initial adjudication of matter on appeal.  The VA is also required to inform the Veteran of how the VA assigns disability ratings and effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Review of the claims file shows that the Veteran was given this information in a March 2006 letter.

With regard to the VA examination reports which are of record, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate with regard to the issue decided herein.  The examination reports relied upon herein were predicated on a review of the claims folder and the relevant medical records contained therein; contain a description of the history of the disability at issue; and document and consider the Veteran's complaints and symptoms.  The examiners considered the available pertinent evidence of record, and provided a rationale for the opinions rendered, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).  

VA medical records, service treatment records, and VA examination reports have been obtained and reviewed in support of the Veteran's claim.  Pursuant to the Board's July 2011 remand orders, recent VA treatment records have been obtained and associated with the claims file.  In addition, an attempt was made to obtain any records associated with the Veteran's application for SSA disability benefits and a response from the SSA indicates that no records regarding the Veteran were available.  38 C.F.R. § 3.159(c)(2).  All relevant records and contentions have been carefully reviewed.  The Board therefore concludes that the VA's duties to notify and assist have been met with regard to the matters decided herein.

Standard of review

Once the evidence has been assembled, it is the Board's responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board must consider all the evidence of record and discuss in its decision all "potentially applicable" provisions of law and regulation.  See 38 U.S.C. § 7104(a); Schafrath v. Derwinski, 1 Vet. App. 589, 592-93 (1991).  The Board is also required to provide a statement of reasons or bases for its determination, adequate to enable an appellant to understand the precise basis for its decision, as well as to facilitate further appellate review.  See 38 U.S.C. § 7104(d)(1); Allday v. Brown, 7 Vet. App. 517, 527 (1995); Gilbert, 56 (1990).  To comply with this requirement, the Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table).

Analysis

Disability evaluations are assigned to reflect levels of current disability.  The appropriate rating is determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In evaluating claims for increased ratings, the Board must evaluate the Veteran's condition with a critical eye toward the lack of usefulness of the body or system in question.  38 C.F.R. § 4.10.  

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. §§ 4.1, 4.41; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability to make a more accurate evaluation, regulations do not give past medical reports precedence over current findings.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55  (1994).

Because this appeal has been ongoing for a lengthy period of time, and because the level of a veteran's disability may fluctuate over time, the VA is required to consider the level of the veteran's impairment throughout the entire period.  In this respect, staged ratings are a sensible mechanism for allowing the assignment of the most precise disability rating-one that accounts for the possible dynamic nature of a disability while the claim works its way through the adjudication process.  O'Connell v. Nicholson, 21 Vet. App. 89 (2007).  In another relevant precedent, the Court noted that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  In reaching this conclusion, the Court observed that when a claim for an increased rating is granted, the effective date assigned may be up to one year prior to the date that the application for increase was received if it is factually ascertainable that an increase in disability had occurred within that timeframe.  38 U.S.C.A. § 5110; Hart v. Mansfield, 21 Vet. App. 505 (2007).

The scars on the Veteran's left hand are currently rated under a provision which requires scars to be rated on limitation of function of affected part.  38 C.F.R. § 4.118; Diagnostic Code 7805 (2008).  However, the VA is required to consider all potentially-applicable Diagnostic Codes to assign the disability rating which best reflects the disability in question and provides the highest appropriate disability rating.  The assignment of a particular Diagnostic Code is "completely dependent on the facts of a particular case."  Butts v Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis and demonstrated symptomatology.  Any change in Diagnostic Code by a VA adjudicator must be specifically explained, however.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Diagnostic Code 7801 provides ratings for scars, other than the head, face, or neck, that are deep or that cause limited motion.  Scars that are deep or that cause limited motion in an area or areas exceeding 6 square inches (39 sq. cm.) are rated as 10 percent disabling.  Note (1) to Diagnostic Code 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25.  Note (2) provides that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008). 

Diagnostic Code 7802 provides ratings for scars, other than the head, face, or neck, that are superficial or that do not cause limited motion.  Superficial scars that do not cause limited motion, in an area or areas of 144 square inches (929 sq. cm.) or greater, are rated 10 percent disabling.  Note (1) to Diagnostic Code 7802 provides that scars in widely separated areas, as on two or more extremities or on anterior and posterior surfaces of extremities or trunk, will be separately rated and combined in accordance with 38 C.F.R. § 4.25. Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage. 38 C.F.R. § 4.118, Diagnostic Code 7802 (2008). 

Diagnostic Code 7803 provides a 10 percent rating for superficial unstable scars. Note (1) to Diagnostic Code 7803 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that a superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7803 (2008).  

Diagnostic Code 7804 provides a 10 percent rating for superficial scars that are painful on examination.  Note (1) to Diagnostic Code 7804 provides that a superficial scar is one not associated with underlying soft tissue damage.  Note (2) provides that a 10 percent rating will be assigned for a scar on the tip of a finger or toe even though amputation of the part would not warrant a compensable rating.  38 C.F.R. § 4.118  Diagnostic Code 7804 (2008).  Diagnostic Code 7804 also directs the rater to consider the amputation rule set forth at 38 C.F.R. § 4.68, if appropriate.   

On September 23, 2008, VA amended the regulatory criteria for evaluating scars.  See 73 Fed. Reg. 54,708 (Sept. 23, 2008).  The amendments are only effective, however, for claims filed on or after October 23, 2008, although a claimant may request consideration under the amended criteria.  In this case, the veteran has not requested such consideration.  The RO nevertheless considered his scar disorders under the amended criteria in a November 2008 supplemental statement of the case.  The Board therefore will also consider the claim under the amended criteria. 

Effective October 23, 2008, under Diagnostic Code 7801, burn scars or scars due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) warrant a 10 percent rating.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2011).

Under revised Diagnostic Code 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater warrant a 10 percent evaluation.  According to Note (1), a superficial scar is one not associated with underlying soft tissue damage.  Note (2) under that code provides that if multiple qualifying scars are present, a separate evaluation should be assigned for each affected extremity based on the total area of the qualifying scars that affect that extremity.  38 C.F.R. § 4.118, Diagnostic Code 7802 (2011).

Under the revised Diagnostic Code 7804, one or two scars that are unstable or painful warrant a 10 percent evaluation.  According to Note (1), an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) for that code provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Note (3) under that provides that scars evaluated under diagnostic codes 7800, 7801, 7802, or 7805 may also receive an evaluation under diagnostic code 7803, when applicable.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2011).

The revised Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under diagnostic codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effects not considered in a rating provided under diagnostic codes 7800-04 under an appropriate diagnostic code.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2011).
 
Historically, while serving on active duty, the Veteran sustained knife wounds to his left hand when grappling with an intruder into his home.  Service connection for the resulting scars was granted effective upon the Veteran's discharge from service.  A noncompensable disability rating was assigned at that time, and has been in effect ever since.  He filed the claim for an increased rating which led to the current appeal in February 2005.

The veteran underwent a VA examination in April 2005.  He stated that he suffered from a laceration along the palmar surface of the ring and middle fingers of the left hand.  He reported dropping things frequently and he felt like his hand was weak.  He stated that he had a problem gripping things.  He reported that the functional impairment was difficulty gripping heavy objects.  He denied any time lost from work.  Upon physical examination, there was a level scar present across the proximal interphalangeal joint of the third and fourth fingers of the left hand measuring about 5 centimeters by 1 centimeter with hypopigmentation of less than six square inches.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, keloid formation, hyperpigmentation, abnormal texture or limitation of motion.  There was a scar located across the palm just below the index and middle finger which was level measuring about 3 centimeters by 0.1 centimeter with hypopigmentation of less than 6 square inches.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, keloid formation, hyperpigmentation, abnormal texture or limitation of motion.  There were no burn scars present.  The examiner continued the diagnosis of lacerations of the palm, ring and middle fingers of the left hand. 

The veteran underwent another VA examination in October 2006.  He reported laceration and tendon involvement of fingers 3-4 on the left hand.  He stated that the pain was localized and occurred constantly.  He reported the characteristics of the pain were burning, aching and sharp in nature.  He reported that the associated functional impairment was poor lifting and carrying ability and poor grip.  Upon physical examination, there was a level scar present at the palm of left third finger measuring about 0.7 centimeters by 0.2 centimeters with hypopigmentation of less than 6 square inches.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, inflammation, edema, keloid formation, hyperpigmentation or abnormal texture.  There was a scar located on the palm of the left second finger which was level measuring 1.7 centimeters by 0.2 centimeters with hypopigmentation of less than 6 square inches.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, keloid formation, hyperpigmentation, abnormal texture, inflammation or edema.  There was a scar located on the palm of the left second metacarpal head which was level measuring about 1.2 centimeters by 0.2 centimeters.  There was no tenderness, disfigurement, ulceration, adherence, instability, tissue loss, keloid formation, hypopigmentation, hyperpigmentation, abnormal texture, inflammation, or edema.  The examiner diagnosed lacerations with residual scars. 

The veteran underwent another VA examination in June 2007.  He reported difficulty grasping things.  Upon physical examination, there was a laceration at the lateral aspect of the fourth proximal interphalangeal joint.  This scar was nontender, and did not adhere to subcutaneous structures.  It was barely perceivable.  The scar was approximately 1 centimeter.  The veteran had a second scar at the palmar aspect of the metacarpophalangeal joint that was 1 centimeter, nontender, nonraised, not adhered to subcutaneous structures, and barely perceivable.  He had a third scar at the palmar aspect of the proximal phalange that was 1 centimeter in length and was barely perceivable and was nontender, nonraised, and not adhered to subcutaneous structures.  The four fingers metacarpophalangeal joint flexed to 90 degrees.  The four fingers proximal interphalangeal joints flexed to 100 degrees.  The four fingers distal interphalangeal joint flexed to 80 degrees.  Repeat flexion and extension of the metacarpophalangeal joints, proximal interphalangeal joint, and distal interphalangeal joint produced no indication of pain, weakness, or fatigue.  The thumb metacarpophalangeal joint flexed to 55 degrees and extended to 0 degrees.  The thumb interphalangeal joint flexed to 80 degrees.  Repeat flexion and extension of the thumb produced no indication of pain, weakness, or fatigue.  The veteran had somewhat of a decreased grip but the examiner concluded this was not due to the scars.  The veteran could approximate his thumb to the fifth metacarpal head.  Physical examination of the scars did not indicate that the veteran suffered any disability in flexion, extension, or use of the hand due to the scars.  The examiner assessed scars of the left hand with no medical residual. 

The veteran underwent another VA examination in August 2007.  He denied exudation, ulcer formation, itching, shedding, or crusting.  He stated that, over the past 12 months, he received topical medication only for the skin condition.  He reported that functional impairment was pain and stiffness.  Upon physical examination, there were scars of 2 by 0.3 centimeters on the left thumb, 1.5 by 0.3 centimeters on the second metacarpal, 2 by 0.3 centimeters on the left third metacarpal, 1.5 by 0.3 centimeters on the left third proximal phalanx, and 5 by 0.3 centimeters on the left ring finger.  The scars had normal characteristics including normal scar level, no tenderness, no disfigurement, no ulceration, no adherence, no instability or tissue loss, no keloid appearance or limitation of motion, normal pigmentation, and normal texture.  The abnormalities were less than 6 square inches.  The examiner continued the diagnosis of lacerations of the left hand.

Later in August 2007, the Veteran underwent left carpal tunnel release surgery.  

As noted above, in a January 2009 Board decision, the Board affirmed the RO's denial of a compensable disability rating for the Veteran's left hand scars.

In a March 2010 statement, the Veteran claimed that he has little or no feeling in his left hand, that it tingled all the time and hurts at times.  He indicated that he cannot hold anything in his left hand because he drops things without noticing it; so that he was afraid to hold his great grandchildren for fear of dropping them.  

The report of an April 2010 VA examination reflects the Veteran's report that there had been absolutely no change in his scars since the previous examination in June 2007.  The examination revealed multiple additional and unrelated impairment in both hands and wrists, including osteoarthritis, and carpal tunnel syndrome.  The examiner clarified that the carpal tunnel syndrome is unrelated to the Veteran's static scars.  Upon examination, the Veteran had good grip strength, with no intrinsic atrophy and with calluses noted on both hands.  

In September 2010, the Court vacated the Board's January 2009 decision and remanded the appeal to the Board for further consideration and analysis as to the Veteran's lay statements as to his painful scars and for consideration as to whether a compensable disability rating is warranted under the provisions of the revised Diagnostic Code 7804, which provides for a 10 percent disability rating in the case of "one of two scars that are unstable or painful."  38 C.F.R. § 4.118, Diagnostic Code 7804 (2011).  The Court specifically instructed the Board to address the credibility and appropriate evidentiary weight to be given to the Veteran's statements.  

In written argument presented to the Board in May 2011, the Veteran's attorney requested that the Board consider the Veteran's statement that he dropped things frequently, had problems gripping things, and felt his hand was weak.  He also noted the Veteran's statement that his pain was localized and occurred constantly.  He reported that the characteristics of his pain were burning, aching, and sharp in nature, and that his functional impairment consisted of pain and stiffness.

The Veteran underwent a VA examination in January 2012.  The report shows that he had three separate linear scars on his left hand.  Each scar was a single centimeter in length.  The examiner opined that none of the scars caused limitation of left hand function, and that the Veteran had no other pertinent physical findings, complications, conditions, signs or symptoms associated with any scar.  Furthermore, none of the scars impacted the Veteran's ability to work.  In a June 2012 addendum to the examination report, the examiner provided the following clarification:  

There are NO symptoms specifically attributable to the Veteran's scars on his hand.  There are no manifestations related to his service connected scars left hand.  There is no objective tenderness or pain related to his scars, they are asymptomatic.  All of his complaints are related to nonservice connected conditions.  As previously noted in examination, Veteran does not have any specific effects on his daily activities that are related to his service connected condition. 

The Board notes that the examiner did not specifically distinguish between the effects of the Veteran's service-connected osteoarthritis and his nonservice-connected carpal tunnel syndrome; and that the examiner may not have been aware of the service-connected status of the Veteran's osteoarthritis.  However, the examiner was clear that the Veteran's scars do not cause pain, or tingling, or weakness, or problems with grip, or any other functional impairment.  Since this appeal involves the Veteran's left hand scars only, and not his left hand arthritis, there is no problem with interpreting the examination report in this way; and it is not necessary to the resolution of this appeal to identify the impairment arising from osteoarthritis versus that impairment arising from his post-operative carpal tunnel syndrome.  Rather, what is crucial to this appeal is the examiner's specificity in reporting the impairment related to the Veteran's scars.

Careful review of the Veteran's voluminous VA medical treatment reports over the time period at issue reveals no complaints or treatment whatsoever related to the scars on his left hand.  As noted above, he is treated for arthritis affecting both hands, and underwent left carpal tunnel surgery; however, there is no indication of any impairment associated with the scars in these records.

Upon review of the evidence, the Board can only conclude that a compensable disability rating is not warranted for the Veteran's left hand scars.  None of the scars at issue is nonlinear, deep, unstable, painful, loses its covering repeatedly, covers an area exceeding 144 square inches, or adversely affects any left hand function.  Rather, the three scars at issue are each superficial, linear, and stable, causing no limitation of function or pain.  Although the scar measurements vary from five centimeters in length to one centimeter, depending upon the examination report, this variance would appear to represent the faintness of the scars themselves and perhaps the precision of the examiner in measuring, rather than any indication of instability in the scars themselves, as all examiners described the scars as stable and/or unchanged.  Thus, under either the old or the new criteria, a compensable disability rating is not warranted.  

With particular regard to the provisions of Diagnostic Code 7804, the Board finds that the medical evidence reveals no left hand scars which are unstable or painful.  Thus, a 10 percent disability rating is not warranted under these provisions.  In the instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  This is such a case.  

In reaching this conclusion, the Board has considered and taken into account the Veteran's contentions as to his painful scars, his difficulty gripping, and his lack of feeling and weakness in his left hand.  We have particular sympathy with his poignant concerns about needing to avoid picking up his grandchildren because he is afraid of dropping them.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  However, while his contentions are entirely credible and helpful to the Board in understanding the effect of his left hand and wrist disabilities upon his daily life and functioning, he is not competent to attribute these symptoms and manifestations to his scars, rather than to his other left hand and wrist disabilities, to include the carpal tunnel syndrome and the osteoarthritis.  This determination is a medical one, which neither the Board nor the Veteran is competent to make.  In this case, none of the medical evidence of record indicates that his left hand scars cause pain, difficulty gripping, or numbness and weakness in the Veteran's left hand.  Generally, lay persons ostensibly untrained in medicine can provide personal accounts of symptomatology, but cannot provide evidence constituting a medical conclusion, such as an opinion as to the medical characteristics of symptoms or the etiology of a disease.  For the most part, medical testimony must be provided by someone qualified as an expert by knowledge, skill, experience, training, or education.  As a lay person, the Veteran is not competent to opine as to medical etiology or render medical opinions.  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In summary, the preponderance of the evidence is against the Veteran's appeal for a compensable disability rating for left hand scars.  The appeal must be denied.

Extraschedular consideration

Generally, evaluating a disability using either the corresponding or analogous Diagnostic Codes contained in the rating schedule is sufficient.  See 38 C.F.R. § 4.20, 4.27.  For exceptional cases, VA has authorized the assignment of extraschedular ratings and provided the following guidance for awarding such ratings:

To accord justice, therefore, to the exceptional case where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, [C & P], upon field station submission, is authorized to approve on the basis of the criteria set forth in this paragraph an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  The governing norm in these exceptional cases is:  A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b).

As the Court recently explained in Thun, a "determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If the RO or Board determines that (1) the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and (2) the disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization, then (3) the case must be referred to an authorized official to determine whether, to accord justice, an extraschedular rating is warranted.  Neither the RO nor the Board is permitted to assign an extraschedular rating in the first instance; rather the matter must initially be referred to those officials who possess the delegated authority to assign such a rating.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996).  Anderson v. Shinseki, 22 Vet. App. 423 (2009).  

In this case, there is no indication that the schedular criteria fail to contemplate the Veteran's level of disability or symptomatology; as such there is no basis for referring this case for consideration of an extra-schedular rating.





Continued on next page



ORDER

A compensable disability rating for scars and laceration residuals of the palm, ring finger, and middle finger of the left hand is denied.
 



____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


